DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US # 5,234,065) in view of Iida et al (US # 4,711,313) and Khanuja et al (US PGPub # 2014/0138164). With respect to claim 1, the Schmidt reference discloses a computer readable medium containing instructions for operation (the memory of CPU unit 26: Col. 5, ll. 1-6) of a process which includes receiving pressure and temperate values from sensors and determining a weight based on the temperature and pressure readings (Col. 2, ll. 59-64; Col. 5, ll. 1-6). The Schmidt reference does not expressly state anything about analyzing the pressure values to determine if equilibrium posture has been reached based on a change of pressure readings over time, but this was common practice in the weighing scale art to blank a scale display until the weight readings settled down to an equilibrium based on the weight fluctuations becoming smaller over time as shown by the example of the Khanuja reference (¶¶ 0081-0083) and the Iida reference (Col. 15, ll. 15-29), so it would have been obvious to the ordinary practioner to program the CPU unit of Schmidt to do the same as this would prevent the weight from being displayed while the scale was in flux after a user initially stepped upon it, thus preventing erroneous and confusing weight readings from being shown to the user.
With respect to claim 2, the C reference discloses that averaging data was a known way to filter out noise and instability in the data (¶ 0083).
With respect to claim 3, this is literally how the Khanuja reference discloses how weight is determined.
With respect to claim 4, this is literally how the Khanuja reference discloses how stability of the weight signal is determined.
Claims 5-8 simply repeat the limitations already discussed, above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856